Citation Nr: 0507597	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  01-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits for 
the support of the veteran's daughter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 Special Apportionment 
Decision of the Regional Office (RO) in Portland, Oregon, 
that allowed apportionment of the veteran's disability 
compensation at a rate of $400 per month.  

The appellant in this case is the veteran, who disputes the 
decision allowing apportionment.  The appellee is the 
veteran's ex-spouse, who is the mother and custodian of the 
veteran's daughter.


REMAND

Under 38 U.S.C.A. § 5307, if the veteran's child is not in 
the veteran's custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments. 

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran's child is not in 
the veteran's custody and the veteran is not reasonably 
discharging his responsibility for the child's support.

The second type of apportionment is a "special" 
apportionment, which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  

The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support. See, e.g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

In this case, the claim was adjudicated as a "special" 
apportionment under section 3.451, rather than a "general" 
apportionment under section 3.450.  In December 1998, the 
appellee filed a claim for general apportionment of the 
appellant's VA disability compensation benefits, and in 
December 1999, an apportionment of $400 per month was awarded 
to the appellee as the custodian of the appellant's daughter.  
The RO's December 1999 decision is contained in a VA Form 21-
441, Special Apportionment Decision.  The decision, however, 
noted that the appellant was not paying child support, 
suggesting the veteran is not reasonably discharging his 
responsibility for the child's support, a criteria for 
general apportionment under 38 C.F.R. § 3.450.  Moreover, the 
$400 apportionment award is the initial apportionment of the 
appellant's VA disability compensation benefits, such that it 
could not be considered an additional apportionment under 
38 C.F.R. § 3.451.

Despite the designation of "special" found on the VA form 
used by the RO, the facts and circumstances of this case 
indicate this is a general apportionment claim and should be 
adjudicated as such.  It would be prejudicial not to remand 
for readjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).     

This is a contested claim, since allowance of the appellant's 
claim could result in a loss of benefits to his daughter, 
whose interest is represented by the appellee.  As a 
simultaneously contested claim, special procedural 
regulations are applicable.  See 38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. §§ 19.100 - 19.102, 20.500 - 20.504, 20.501, 
20.502, 20.713(a) (2004); see also M21-1, Part IV, Chapter 5.  
Although the RO complied with many of these special 
procedural regulations, the record does not indicate the 
appellee had been provided with the contents of the veteran's 
July 2001 substantive appeal.  This should be accomplished on 
remand.  

Additionally, VA has a duty to notify claimants for VA 
benefits of information necessary to submit to complete and 
support a claim and to assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  It appears that these provisions are also applicable 
in this case because the law and regulations governing 
apportionment claims do not include any specific notice and 
duty to assist provisions.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002) (Veterans Claims Assistance Act inapplicable 
to claims under chapter 53 where the claim type had its own 
notice provisions).  

Significant in this case, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  This 
should be accomplished on remand for both parties.  
Development letters to the appellant and the appellee were 
issued in August 1999, but these do not satisfy the notice 
requirements because the letters do not set forth VA's 
obligations.

Finally, in a May 2001 Court document, it was noted that the 
veteran was receiving "income of minimum wage plus his VA 
benefit."  The veteran has also recently reported that the 
appellee is not married and does not have to work.  On 
remand, 



updated financial information should be obtained from both 
the appellee and the veteran.  The appellant has also stated 
that she and the veteran had a court hearing about support in 
March 2003.  Additional development is warranted in this 
regard.

Accordingly, this case is REMANDED for the following actions:

1.  Inform both parties about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim, i.e., records establishing whether 
the appellant resides with his daughter 
and whether the appellant has reasonably 
discharged his financial responsibility 
for the support of his daughter; (2) the 
information and evidence that VA will seek 
to obtain on the appellant's behalf; (3) 
the information or evidence that the 
appellant is expected to provide; and (4) 
request or tell the appellant to provide 
any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.

2.  Ensure that all contested claims 
procedures have been satisfied, to include 
providing the appellee with the contents 
of the veteran's July 2001 substantive 
appeal.

3.  Furnish both the appellee and the 
veteran with a VA Form 4-5655 (Financial 
Status Report) and request that they 
complete them showing all of their income 
and expenses.

4.  Make arrangements to obtain any recent 
documents concerning court-ordered child 
support, as well as any information as to 
whether the veteran has made any payments 
toward support.  As noted above, the 
appellee stated that she and the veteran 
had a court hearing about child support in 
March 2003.  

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Ensure the claim is readjudicated 
as a general apportionment claim under 
38 C.F.R. § 3.450, to include any 
recalculation of the apportionment award, 
if warranted.  If the decision remains 
adverse to the veteran, he and his 
representative, and the appellee and her 
representative, if any, must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

